SACKETT, Judge
(concurring in part and dissenting in part).
I concur in part and dissent in part.
I would affirm the trial court in all respects.
The trial court found Roger to be more likely than Beatrice to foster the children’s development and to foster contact with the party not having primary care. My de novo review of the record causes me to agree with the trial court assessment.
Roger, a fire fighter, works a twenty-four hour shift on a nine-day cycle, being at the fire station on day one, three, and five. Consequently, he spent considerable time with his children. He assumed a large portion of their care. I would characterize him as one of their two primary caretakers.
The parties separated after the confrontation the majority has outlined in its opinion. No one was injured in the confrontation and I am unable to determine from the record what was even thrown. There was no physical injury to anyone.
Beatrice wanted supervised visitation and wants the police to supervise transfer of custody even though there had been no problem. She failed to comply with a counselor’s recommendation for unsupervised visitation. She changed her phone number and refused to let Roger call the children. She has been very uncooperative during visitations and does not send required equipment and medication with the children. She suffers from histrionic personality disorder and tends to present herself as a helpless victim.
Beatrice uses the children to communicate her frustrations with their father. She purchased a Doberman to protect herself and the children from the father. Beatrice is attached to the children. She has no circle of friends.
There is evidence Beatrice keeps the children inside and they are very limited in opportunities to interact with other children. The children do not socialize with neighborhood children. Beatrice has threatened Roger’s family if they try and see the children. Her own family has had very limited contact with the children.
Roger is more involved with the community and has made arrangements to more adequately meet the children’s needs.
At Beatrice’s insistence, the parties had psychological evaluations at the University of Iowa. Notes on Beatrice’s testing are:
She cried during sessions, was uncooperative, displayed manipulative behavior during the evaluation. Her test responses *733suggest an emotionally liable person who uses emotional reactions to get her way and avoid unpleasant tasks. She was also found to have low average intelligence and is not very insightful.
Notes on Roger included:
He does not want divorce, has average intelligence, was cooperative with examiner, and displayed rational, concrete thinking. He was also found to have poor communication skills.
The trial court should be affirmed.